DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 23 December 2021. As directed by the amendment: claims 1, 15, 22, and 28 have been amended. Thus claims 1-7, 15-24 and 26-28 are presently pending in this application, and claims 15-20 remain withdrawn. Applicant’s amendments to the Claims have overcome the claim objection previously set forth in the Non-Final Office Action mailed 29 September 2021.
Response to Arguments
Applicant's arguments filed 23 December 2021 have been fully considered but they are not persuasive. Regarding the argument that Cleek teaches away from the outer surface of the balloon being smooth and non-porous, the examiner notes that Cleek teaches the elongated bodies did not penetrate or otherwise embed into the bulk of the smooth and non-porous surface of the nylon, however, the examiner respectfully disagrees that this teaches away from modifying the outer surface of the balloon of Schneider modified by Arps to be a smooth and non-porous surface. Arps teaches the elongated bodies extending into a base material disposed on the outer surface of the balloon, the outer surface of the balloon can be a material that does not have elongated bodies extending into it as Cleek requires. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-4, 6-7, 21, 23-24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 2010/0042121 A1), hereinafter Schneider, in view of Arps et al. (US 2009/0246252 A1), hereinafter Arps, and Klein et al. (US 2009/0258049 A1), hereinafter Klein. 
	Regarding claim 1, Schneider discloses a balloon catheter, the balloon catheter comprising: an outer surface of a balloon (23 Fig 2C) with a plurality of elongated bodies ([0051] “pin” 21 Fig 2E), each of the plurality of elongated bodies having an independent longitudinal axis and extending in a direction away from the outer surface of the balloon (21 Fig 2E), and the independent longitudinal axes of each of the plurality of elongated bodies is inclined relative to the outer surface of the balloon and extending in directions along the outer surface of the balloon when the balloon is in a deflated state ([0052] “the pin 21 is laid down laterally and perpendicularly to the axis of the balloon center line for placement”, Fig 2B, 2D); and when the balloon is inflated from the deflated state, deformation of portions on an outer surface side of the balloon to which end portions of the plurality of elongated bodies are fixed (22 Fig 2E) causes a force to act on the plurality of elongated bodies such that the independent longitudinal axes of the plurality of elongated bodies change direction relative to the outer surface of the balloon on which the plurality of elongated bodies are arranged (Fig 2D shows the pin laid down relative to the outer surface of the balloon on which it is arranged, Fig 2E shows the pin perpendicular to the outer surface of the balloon on which it is arranged) and approach perpendicularity to the outer surface of the balloon ([0052], [0053] Fig 2E). However, Schneider is silent to the outer surface of the balloon being smooth and non-porous and the plurality of elongated bodies being crystals of a water-insoluble drug.
	Arps teaches elongated bodies (13 Fig 1a) are crystals of a water-insoluble drug (‘paclitaxel’ [0027]). It would have been obvious to one of ordinary skill at the time of effective filing for the elongated bodies of Schneider to be crystals of a water-insoluble drug to “provide localized release of a therapeutic substance at the site of administration” [0006] which is “valuable for the treatment of diseases of the cardiovascular system” [0005]. Arps further teaches the balloon is made from nylon [0194]. It would have been obvious to one of ordinary skill in the art at the time of effective filing for the [0066].
Klein teaches an outer surface of a nylon balloon being smooth and non-porous ([0024], see 9 Fig 9A). It would have been obvious to one of ordinary skill at the time of effective filing for the nylon balloon of modified Schneider to have an outer surface being smooth and non-porous because such a modification is the result of a simple substitution of one known element (general nylon balloon) for another (nylon balloon with a smooth and non-porous outer surface) to achieve a predictable result (a nylon balloon that is suitable for use within the cardiovascular system).
Regarding claim 2, modified Schneider teaches the balloon catheter according to claim 1. Schneider further discloses wherein the balloon has an overlapping portion (Fig 2D, the overlapping portion is the folded section of the balloon where pins are attached) where portions of the outer surface of the balloon overlap with each other when the balloon is folded in the deflated state ([0052] Fig 2D); and the plurality of elongated bodies being provided on the portions of the outer surface of the balloon that overlap with each other at the overlapping portion (‘the pin is folded into the mesh and under a flap of the balloon’ [0052]).
Regarding claim 3, modified Schneider teaches the balloon catheter according to claim 1. Arps teaches wherein the water-insoluble drug is paclitaxel (‘paclitaxel’ [0027]).
Regarding claim 4, modified Schneider teaches the balloon catheter according to claim 1. However, modified Schneider fails to disclose further comprising: a base material, the base material being an additive layer containing a water- soluble low-molecular compound disposed on the outer surface of the balloon.
Arps further teaches further comprising: a base material (‘biodegradable coating’ [0163]), the base material being an additive layer (21 Fig 2a) containing a water- soluble low-molecular compound (‘low molecular weight biodegradable polysaccharides’ [0163]) disposed on the outer surface of the (20 Fig 2a). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schneider to include a base material as taught by Arps to retain the drug on the device until the device reaches the target site and is expanded where the coating will allow the drug to be transferred to the tissue [0158]-[0159].
Regarding claim 6, modified Schneider teaches the balloon catheter according to claim 1. Schneider further discloses wherein an inclination angle of the long axes of the plurality of elongated bodies relative to the outer surface of the balloon after the inflation of the balloon (Fig 2E, the long axes of the plurality of elongated bodies are perpendicular to the outer surface of the balloon) is greater than an inclination angle of the long axes of the plurality of elongated bodies in the deflated state (Fig 2D, the long axes of the plurality of elongated bodies are parallel to the outer surface of the balloon).
Regarding claim 7, modified Schneider teaches the balloon catheter according to claim 6. Schneider further discloses wherein the inclination angle of the long axes of the plurality of elongated bodies relative to the outer surface of the balloon after the inflation of the balloon is 60 degrees to 90 degrees (Fig 2E, the long axes of the plurality of elongated bodies are perpendicular to the outer surface of the balloon).
Regarding claim 21, modified Schneider teaches the balloon catheter according to claim 1. Arps further teaches wherein the plurality of elongated bodies each include a base end (See annotated Fig 1a below), a tip end (See below) and a side surface (See below). However modified Schneider is silent to the base end of each of the plurality of elongated bodies being in direct contact with the outer surface of the balloon or in contact with a base material on the outer surface of the balloon. 

    PNG
    media_image1.png
    253
    317
    media_image1.png
    Greyscale

Arps teaches the base end of each of the plurality of elongated bodies being in contact with a base material (11 Fig 1a) on the outer surface of the balloon (23 Fig 2E). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schneider to include a base material as taught by Arps to retain the drug on the device until the device reaches the target site and is expanded where the coating will allow the drug to be transferred to the tissue [0158]-[0159].
Regarding claim 23, modified Schneider teaches the balloon catheter according to claim 21. Arps further teaches wherein the plurality of elongated bodes are substantially rectilinear in a long axis direction (13 Fig 1A, [0074] “needle-like shapes”).
Regarding claim 24, modified Schneider teaches the balloon catheter according to claim 21. Arps further teaches wherein the plurality of elongated bodes each has a length of 5 μm to 20 μm [0076]. Schneider further teaches wherein each of the plurality of elongated bodies (21 Fig 2E) stand independently, without making contact with one another (Fig 2E).
Regarding claim 27, modified Schneider teaches the balloon catheter according to claim 21. Modified Schneider further teaches wherein all of the elongated bodies (21 Fig 2E) make up at least 50% of a total amount of drug crystals on the outer surface of the balloon based on a total volume of the drug crystals on the outer surface of the balloon (the elongated bodies of modified Schneider are the only drug crystals on the outer surface of the balloon).


Claims 5, 22, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2010/0042121 A1) in view of Arps (US 2009/0246252 A1), Klein (US 2009/0258049 A1), and Cleek et al. (US 2014/0271775 A1), hereinafter Cleek.
Regarding claim 5, modified Schneider teaches the balloon catheter according to claim 4. Arps teaches the plurality of elongated bodies can be dispersed in the base material in many ways [0051], however, is silent to wherein the plurality of elongated bodies comprise: first elongated bodies that extend from the outer surface of the base material toward the outside of the surface; second elongated bodies that extend from the outer surface of the balloon to an outside of the base material by penetrating the base material; and third elongated bodies that extend from an inside of the base material to the outside of the base material. 
Cleek teaches wherein the plurality of elongated bodies comprise: first elongated bodies (See annotated Fig 19B below) that extend from the outer surface of the base material toward the outside of the surface (Although the elongated bodies do not originate on the outer surface, they do extend from the outer surface); second elongated bodies (See annotated Fig 19B below) that extend from the outer surface of the balloon to an outside of the base material by penetrating the base material (the second elongated bodies extend from the direction of the outer surface of the balloon, through the base material and to an outside of the base material, see annotated Fig 19B below); and third elongated bodies (See annotated Fig 19B below) that extend from an inside of the base material to the outside of the base material. 

    PNG
    media_image2.png
    148
    476
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of elongated bodies of modified Schneider to be dispersed in the base material as taught by Cleek so that “the size of the particles can be controlled in the coating process to give a predictable size distribution during contact with the tissue.” [0086]
	Regarding claim 22, modified Schneider teaches the balloon catheter according to claim 21. However, is silent to wherein the plurality of elongated bodies include solid elongated bodies and hollow elongated bodies, the hollow elongated bodies including at least a portion near the tip end that is hollow.
	Cleek teaches wherein the plurality of elongated bodies include solid elongated bodies and hollow elongated bodies ([0070] “The high aspect ratio crystals 110 can comprise an acicular habit and optionally a hollow acicular habit.”, [0072] “both solid and hollow”), the hollow elongated bodies including at least a portion near the tip end that is hollow ([0062] “When referred to as hollow, an acicular crystal habit has a lumen that extends longitudinally into at least a portion of the crystal”). It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of elongated bodies of modified Schneider to include the limitations as taught by Cleek so the coating can contain a specific amount of therapeutic agent [0094].
	Regarding claim 26, modified Schneider teaches the balloon catheter according to claim 21. However, modified Schneider is silent to further comprising: an additive layer containing a water-soluble 
	Cleek teaches further comprising an additive layer containing crystal particles ([0022] ”the substrate comprises a plurality of discrete crystals”). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schneider to comprise a layer with the limitations as taught by Cleek to provide a layer for the water-insoluble drug to be retained on the balloon [0022].
	Arps teaches further comprising: an additive layer (‘biodegradable coating’ [0163]) containing a water-soluble low-molecular compound (‘low molecular weight biodegradable polysaccharides’ [0163])  disposed in a layer on the outer surface of the balloon [0158]. It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schneider to include a base material as taught by Arps to retain the drug on the device until the device reaches the target site and is expanded where the coating will allow the drug to be transferred to the tissue [0158]-[0159].
	Regarding claim 28, Schneider discloses a balloon catheter, the balloon catheter comprising: an outer surface of a balloon (23 Fig 2C) with a plurality of elongated bodies ([0051] “pin” 21 Fig 2E), each of the plurality of elongated bodies having an independent longitudinal axis and extending in a direction away from the outer surface of the balloon (21 Fig 2E), and the independent longitudinal axes of each of the plurality of elongated bodies is inclined relative to the outer surface of the balloon and extending in directions along the outer surface of the balloon when the balloon is in a deflated state ([0052] “the pin 21 is laid down laterally and perpendicularly to the axis of the balloon center line for placement”, Fig 2B, 2D); and when the balloon is inflated from the deflated state, deformation of portions on an outer surface side of the balloon to which end portions of the plurality of elongated bodies are fixed (22 Fig 2E) causes a force to act on the plurality of elongated bodies such that the independent longitudinal axes of the plurality of elongated bodies change direction relative to the outer surface of the balloon on (Fig 2D shows the pin laid down relative to the outer surface of the balloon on which it is arranged, Fig 2E shows the pin perpendicular to the outer surface of the balloon on which it is arranged) and approach perpendicularity to the outer surface of the balloon ([0052], [0053] Fig 2E).
	However, Schneider is silent to the outer surface of the balloon being smooth and non-porous and the plurality of elongated bodies being crystals of a water-insoluble drug; a base material, the base material being an additive layer containing a water- soluble low-molecular compound disposed on the outer surface of the balloon, and wherein the plurality of elongated bodies includes first elongated bodies that extend from the outer surface of the base material toward the outside of the surface.
	Arps teaches elongated bodies (13 Fig 1a) are crystals of a water-insoluble drug (‘paclitaxel’ [0027]). It would have been obvious to one of ordinary skill at the time of effective filing for the elongated bodies of Schneider to be crystals of a water-insoluble drug to “provide localized release of a therapeutic substance at the site of administration” [0006] which is “valuable for the treatment of diseases of the cardiovascular system” [0005].
	Arps further teaches further comprising: a base material (‘biodegradable coating’ [0163]), the base material being an additive layer (21 Fig 2a) containing a water- soluble low-molecular compound (‘low molecular weight biodegradable polysaccharides’ [0163]) disposed on the outer surface of the balloon (20 Fig 2a). It would have been obvious to one of ordinary skill at the time of effective filing for the device of modified Schneider to include a base material as taught by Arps to retain the drug on the device until the device reaches the target site and is expanded where the coating will allow the drug to be transferred to the tissue [0158]-[0159]. 
	Arps further teaches the balloon is made from nylon [0194]. It would have been obvious to one of ordinary skill in the art at the time of effective filing for the balloon of Schneider to be made of nylon because nylon is a material capable of expanding and suitable for use within the body [0066].
([0024], see 9 Fig 9A). It would have been obvious to one of ordinary skill at the time of effective filing for the nylon balloon of modified Schneider to have an outer surface being smooth and non-porous because such a modification is the result of a simple substitution of one known element (general nylon balloon) for another (nylon balloon with a smooth and non-porous outer surface) to achieve a predictable result (a nylon balloon that is suitable for use within the cardiovascular system).
	Arps teaches the plurality of elongated bodies can be dispersed in the base material in many ways [0051], however, is silent to wherein the plurality of elongated bodies includes first elongated bodies that extend from the outer surface of the base material toward the outside of the surface.
	Cleek teaches wherein the plurality of elongated bodies includes first elongated bodies (See first elongated body in annotated Fig 19B below) that extend from the outer surface of the base material toward the outside of the surface (Although the elongated bodies do not originate on the outer surface, they do extend from the outer surface).

    PNG
    media_image2.png
    148
    476
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill at the time of effective filing for the plurality of elongated bodies of modified Schneider to be dispersed in the base material as taught by Cleek so that “the size of the particles can be controlled in the coating process to give a predictable size distribution during contact with the tissue.” [0086]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/A.E.G./Examiner, Art Unit 3783                                                                                                                                                                                                        

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        02/26/2022